THE THIRTEENTH COURT OF APPEALS

                                   13-19-00499-CV


                    Andrew Contreras and Martha Ann Contreras
                                       v.
                          Dream Home Renovators, LLC


                                On Appeal from the
                 County Court At Law No. 10 of Bexar County, Texas
                          Trial Cause No. 2019CV06354


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

November 19, 2020